Citation Nr: 1728024	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  14-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to toxic chemicals.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from December 1952 to December 1954.  He was honorably discharged.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  No hearing was requested.  

In April 2015, the Board remanded the case so that the RO could search for records regarding alleged exposure to chemicals at Fort McClellan and to conduct a VA examination if necessary.  The RO obtained records relating to Agent Orange exposure specifically, but not records relating to toxic chemical generally.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a current skin disability that is the result of exposure to unspecified chemicals while serving at Fort McClellan.  His personnel records indicate that was part of the chemical corps at Fort McClellan from 1952 to 1953.  Service treatment records regularly refer to his Organization and Arm or Service as "87th Chemical Smoke."  A September 1959 VA medical record describes a "creeping eruption" of a skin disorder.

In a July 2015 statement, the Veteran stated that at Fort McClellan chemicals were frequently used to contaminate areas and troops were then exposed to these chemicals to determine their response to exposure.  The Veteran also stated that he was hospitalized for eight days during service as a result of chemical exposure.      

In April 2015, the Board remanded the case so that the RO could search for records regarding alleged exposure to chemicals at Fort McClellan and to conduct a VA examination if necessary.  In March 2017, the RO obtained correspondence from the Armed Forces Pest Management Board, stating that there was no evidence that tactical herbicides such as Agent Orange were transported through, used, tested, disposed of, or stored at Fort McClellan.  That agency stated that information about chemical warfare operational exposures might be available from the Public Affairs Office for the US Army Chemical, Biological, Radiological and Nuclear School (USACBRNS), formerly the US Army Chemical Corps School.  The RO did not contact the USACBRNS about information regarding the Veteran's exposure to chemicals at Fort McClellan.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake any necessary development to independently verify the Veteran's claimed chemical exposure at Fort McClellan, including contacting the United States Army Chemical, Biological, Radiological and Nuclear School (USACBRNS), formerly the United States Army Chemical Corps School, or other appropriate agency.  See March 2017 Pest Mgmt. Board Reply (contains contact information).  A list of the chemicals that the Veteran was exposed to, or may have been exposed to, should be compiled if possible.  Any additional action necessary for independent verification of the exposure, including follow-up action requested by the contacted entity, should be accomplished.  If in-service chemical exposure cannot be verified or conceded, the RO should notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information and describe any further action to be taken.  The Veteran and his representative should be given an opportunity to respond.

2.  If, and only if, the Veteran's claimed chemical exposure is verified or conceded, the Veteran must be scheduled for an additional VA examination.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the VA examination report.

The examiner should be expressly informed of any verified or conceded chemical exposures.  The examiner should identify each of the Veteran's current skin disorder(s) and state whether it is at least as likely as not (a 50 percent probability or greater) that any of these disorder(s) was caused or aggravated by active service, including chemical exposure.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim for service connection for a skin disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


